Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 has being considered by the examiner.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The amendments to claim 1, do not overcome the 35 USC §101 rejection. In response to Applicant's argument(s) that the simulating and outputting steps cannot be practically performed in the mind of a human, Examiner respectfully disagrees.

With respect to the simulating step, under broadest reasonable interpretation, a simulation can be interpreted as a model, an algorithm, a series of steps, etc., each of which can be performed in the human mind or by a human using pen and paper. See MPEP 2106.04(a)(2).

With respect to the outputting step, under broadest reasonable interpretation, a visual representation of an indication of the criteria could be interpreted as a drawing, a value, a message, etc., each of which can be performed in the human mind or by a human using pen and paper. See MPEP 2106.04(a)(2).

In response to applicant’s comparison of the amended limitations of claim 1 to Example 38 of the 2019 PEG, Examiner respectfully disagrees. Unlike Example 38 of the 2019 PEG, the steps of the amended limitation, recited at this level of breadth, can be practically performed in the human mind or by a human using pen and paper.

	In regards to applicants’ arguments regarding 35 USC §102 rejection, applicant asserts examiner took official notice in regards to “identifying a stage of a multi-stage borehole” examiner disagrees, col 1 lines 48-53 and Fig 1, discloses using packers to create a test section, Fig 1. element a, sealing it off for testing. Applicant discloses in the specification that packers are used to create stages, specification [0025] elements 120a 120b pg 6. Examiner further notes that "stage" and "multi-stage" is not defined/characterized and therefore afforded broadest reasonable interpretation (e.g. stage can be any section of a borehole, stage of drilling, etc.).

Applicant argues that a target rock used in Ryu isn’t a parameter, examiner respectfully disagrees, drilling that location was chosen for a specific reason, much like applicants own invention, a section was chosen for simulation based on an initial parameter. Applicant further argues that the type of rock would not be a parameter, examiner respectfully disagrees, it is well known in the art that different rocks, sedimentary, igneous and metamorphic have different physical and chemical characteristics. These physical and chemical characteristics are parameters under broadest reasonable interpretation to be selected for the cooling process to determine in-situ stress of Ryu (col 2 line 3-8 discussing how sedimentary rock can be difficult to determining stress with a stratified structure). Examiner further notes that at this level of breath, a "parameter" of the rock could also be its "adjacent position" or any value used in a calculation, selection, etc. relative to, or associated with, said rock.

Applicant further argues that Ryu doesn’t teach a simulation, examiner respectfully disagrees, (col 2 line 40-44 & col 20 line 20-23), teaches using simulation in 2 areas, to apply data obtained to great depth and to simulate the second cycle of cooling as well. 

Examiner further notes that the terms "simulate," "parameter," and "criteria" are all exceptionally broad and thus afforded broadest reasonable interpretation.  Examiner suggests applicant further characterize/define the simulation, type/category of parameter and/or criteria in order to potentially overcome the applied art.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 



Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: “identify a stage of a multi-stage borehole; identify a parameter of rock that is adjacent the multi-stage borehole; simulate, based on the parameter, a cooling process performed on the rock according to a criteria of the cooling process; and output a visual representation of an indication of the criteria for use in performing the cooling process.”
Claim 9 recites abstract limitations, including: “identifying a parameter of rock adjacent to a stage of a multi- stage borehole; simulating, a cooling process performed on the rock according to a criteria of the cooling process; and outputting, based on the parameter of the rock and the criteria of the cooling process, a visual representation of an indication of an aspect of the cooling process.”	Claim 18 recites abstract limitations, including: “identify a stage of a multi-stage borehole, wherein a hydraulic fracturing process is to be performed on rock adjacent the stage; identify a parameter of the rock; simulate, based on the parameter, a cooling process that is to be performed on the rock according to a criteria of the cooling process; and output a visual representation of indication of the parameter for use in performing the cooling process.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer (i.e. processor) does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea. 
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 further recites additional elements, including one or more non-transitory computer-readable media comprising instructions and a processor of an electronic device. Claim 18 similarly recites additional elements including an electronic device comprising: one or more processors; and one or more non-transitory computer-readable media. The functions of the additional elements include processing and outputting data, which are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the aforementioned abstract idea, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
With respect to claim 9, the method steps of the invention lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the method can be performed entirely manually.  Even assuming, for the sake of argument, that there were a machine tied to the steps of the invention, the method steps of claim 9 would merely require generic computer implementation and would merely invoke said generic computer to perform the abstract idea.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using one or more non-transitory computer-readable media and a processor of an electronic device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

The various metrics of claims 2-8, 11-17 and 20 merely narrow the previously recited abstract idea limitations (e.g. further characterizing the parameter, the criteria, the time period, the aspect of the cooling process). For the reasons described above with respect to claims 1, 9 and 18, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim
 19 further characterize the output as visual indication of an aspect of the cooling process.  The characterization of the output of as a “visual indication of an aspect of the cooling process” merely narrow the previously recited abstract idea limitation and the execution by an electronic device amounts to mere instructions to apply an exception using a generic computer component. For the reasons described above with respect to claim 18, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al (US Pat No 8082105 B2).

Claim 1

Ryu teaches that, One or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by a processor of an electronic device, are to cause the electronic device to, (Ryu Col 22 line 47 "A computerized method for measuring in-situ stress in rock using a thermal crack") identify a stage of a multi-stage borehole (col 1 lines 48-53 and Fig 1 Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the creation of the borehole; Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses” examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.) identify a parameter of rock that is adjacent the multi-stage borehole  (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock col 2 line 3-8 discuss a possible parameter for target being the type of rock.) simulate (col 2 line 40-44 & col 20 line 20-23), based on the parameter, a cooling process that is to be performed on the rock according to a criteria of the cooling process; and (Ryu Col 2 line 58-59 "first cooling step of cooling a wall of the borehole," examiners note, type of rock would be a parameter which dictates the cooling process and thermo characteristics of the rock. col 2 line 3-8 discuss a possible parameter for target being the type of rock.) output a visual representation of an indication of the criteria for use in performing the cooling process (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")

Claim 2

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the parameter of the rock is related to thermal conductivity of the rock (Ryu "Col 19 line 6-11 "The examples (Example 1) performed here have the following general input data: Thermal and mechanical properties for the surrounding rock are as follows: Linear thermal expansion coefficient a =6.64 e-61° C.; Thermal conductivity k=2.63 W/rn/° C. ; Specific heat at constant pressure CP =710 J/kg/0 C.;"), thermal expansion of the rock, specific heat of the rock, a Young's modulus related to the rock, a Poisson ratio related to the rock, density of the rock, axial tensile stress of the rock, or tensile strength of the rock. (Ryu col 5 line 32-39 "According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses") 

	Claim 3
	
Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the identification of the parameter is based on prior analysis of one or more samples of the rock. (Ryu Col 14 line 25-30 "When the material constants E, v, o. and a, are given, the maximum horizontal principal stress a 1, the minimum horizontal principal stress a 2, and the vertical stress a3 can be decided. These physical properties (the material constants) of rock are evaluated by testing core samples obtained at a test position.")

	Claim 4

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a type of cooling agent that is to be used during the cooling process. (Ryu col 10 line 28-30 "In this closely contacted state, the coolant r (liquefied nitrogen) about -I 96° C., primarily cools the borehole wall w.")

	Claim 5

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a time period over which the cooling process is to be performed. (Ryu col 8 lines 52-56 "As will be described below, in order to measure in-situ stress in rock, temperature of the borehole wall w must be accurately obtained at a point of time when cracks are generated in the borehole wall w due to the cooling of the coolant r.")

	Claim 6

	Ryu teaches that: "The one or more non-transitory computer-readable media of claim 5, wherein the time period is greater than 10 minutes" (Ryu further discloses the time period is greater than 10 minutes [Fig 2 shows the cooling process of a cooling period, a warming period and cooling period, examiner takes the view that whole process is the cooling process] Ryu col 20 line 21-26 “to thaw the borehole and bring it back to its original temperature state, which can be practically done by withdrawing the cryogenic fluid from the coolant container and blowing the borehole periphery with ambient temperature air for a few minutes and at the same time monitoring the temperature, until it is stabilized”). Examiner notes that the prior art range of at least a few minutes completely encompasses the claimed range of greater than 10 minutes.
The specification recites that “the cooling process may take on the order of 10 minutes, while in other embodiments the cooling process may be longer or shorter. For example, in some embodiments the cooling process may be performed for between approximately 10 minute and approximately 20 minutes [0039].”  Therefore, the specification does not disclose that the specifically claimed is critical (see MPEP 2144.05(II)).  Subsequently, the range disclosed by Ryu (i.e. at least a few minutes (i.e. greater than three) anticipates the claimed range (i.e. greater than 10 minutes), as there is no allegation of criticality or any evidence demonstrating any difference across the range.

	Claim 7 

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 1, wherein the criteria is related to a pre-identified induced axial tensile stress. (Ryu col 15 line 42-44 “Thus, in the first cooling step in the vertical borehole, only the value of the tensile strength, which can be obtained from the laboratory test, is required.” Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 8

	Ryu teaches that: The one or more non-transitory computer-readable media of claim 7, wherein the preidentified induced axial tensile stress is based on tensile strength of the rock and in-situ stress of the rock, (Ryu col 1 line 7-12 “The present invention relates to a method and apparatus for measuring in-situ stress in rock, and more particularly, to a method and apparatus for measuring in-situ stress in rock, in which the in-situ stress in rock is measured by applying heat to the rock using a cryogenic coolant to thereby generate cracks.” Ryu Col 6 line 39-48 "Referring to FIGS. 4 through 6, an apparatus 100 for measuring in-situ stress in rock using a thermal crack according to an exemplary embodiment of the present invention bores a borehole h into the ground in which an underground structure such as a tunnel will be installed, and then applies cryogenic heat to a wall w of the borehole so as to generate cracks thereby measuring the in-situ stress in the rock. The measuring apparatus comprises a coolant container 10, a close-contact means, a temperature sensor 40, a coolant injecting means, and a crack detecting means.")

	Claim 9

 	Ryu teaches that: A method comprising: identifying, by an electronic device, a parameter of rock adjacent to a stage of a multistage borehole; (Ryu col 1 lines 48-53 and Fig 1 and Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock. Ryu col 6 line 29-31 "FIG. 4 is a schematic view illustrating an apparatus for measuring in-situ stress in rock using a thermal crack according to an exemplary embodiment of the present invention," examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.) simulating (col 2 line 40-44 & col 20 line 20-23), by the electronic device, a cooling process performed on the rock according to a criteria of the cooling process; and (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;" Ryu col 6 line 32-34 "wherein FIG. 4A shows the state in which a coolant container is expanded, and FIG. 4B shows the state in which a coolant container is contracted.") outputting, by the electronic device based on the parameter of the rock and the criteria of the cooling process, a visual representation of an indication of an aspect of the cooling process. (Ryu col 19 line 33-34 "The sequence off fracturing (cracking) during the initial cooling cycle can be visualized from FIG. 8A-8J." Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")

	Claim 10

	Ryu teaches that: The method of claim 9, wherein the parameter of the rock is related to thermal conductivity of the rock, thermal expansion of the rock, (Ryu "Col 19 line 6-11 ""The examples (Example 1) performed here have the following general input data: Thermal and mechanical properties
for the surrounding rock are as follows: Linear thermal expansion coefficient a =6.64 e-61° C.; Thermal conductivity k=2.63 W/rn/° C. ; Specific heat at constant pressure CP =710 J/kg/0 C.;") specific heat of the rock, a Young's modulus related to the rock, a Poisson ratio related to the rock, density of the rock, axial tensile stress of the rock, or tensile strength of the rock. (Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided
by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum
horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses")

	Claim 11

Ryu teaches that: The method of claim 9, wherein the criteria of the cooling process is related to a type of cooling agent that is to be used during the cooling process. (Ryu col 10 line 28-30 "In this closely contacted state, the coolant r (liquefied nitrogen) about -I 96° C., primarily cools the boreholewall w.")

Claim 12

	Ryu teaches that: The method of claim 9, wherein the criteria is related to a time period over which the cooling process is to be performed. (Ryu col 8 lines 52-56 "As will be described below, in order to measure in-situ stress in rock, temperature of the borehole wall w must be accurately obtained at a point of time when cracks are generated in the borehole wall w due to the cooling of the coolant r.")

	Claim 13

	Ryu teaches that: The method of claim 9, wherein the criteria is related to a pre-identified induced axial tensile stress. (Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 14

	Ryu teaches that: The method of claim 13, wherein the pre-identified induced in axial tensile stress is based on a maximum surface treating pressure that is to be sustained by a wellhead of theborehole during a hydraulic fracturing of the rock. (Ryu col 2 line 15-25 "As described above, hydraulic fracturing has a limitation in that only two parts of principal stress can be measured. In other words, hydraulic fracturing has a limitation in that, since the vertical stress is set to the surface load (density*mass*height), the maximum and minimum principal stress can be measured in only a horizontal direction, and thus in-situ stress cannot be accurately measured. Furthermore, many researchers who have extensively studied hydraulic fracturing cast a doubt on the accuracy of crackre-opening pressure as well as the variation in pore hydraulic pressure in cracks.”)

	Claim 15

	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a transient temperature contour that is to be induced by a cooling agent during the cooling process. (Ryu col 18 line 50-53 "Transient heat flow analysis is performed while heat conducts through the coolant container to the borehole wall and into the rock.")

	Claim 16 
	
	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a temperature gradient contour of the rock during the cooling process. (Ryu col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")

	Claim 17

	Ryu teaches that: The method of claim 9, wherein the aspect of the cooling process is related to a preidentified change in axial stress that is to be induced along an axis of the borehole as a result of the cooling process. (Ryu col 1 line 7-12 “The present invention relates to a method and apparatus for measuring in-situ stress in rock, and more particularly, to a method and apparatus for measuring in-situ stress in rock, in which the in-situ stress in rock is measured by applying heat to the rock using a cryogenic coolant to thereby generate cracks.” Ryu col 4 line 57-60 "According to one aspect of the present invention, in situ stress includes maximum and minimum horizontal principal stresses, which act in directions perpendicular to each other on a plane perpendicular to an axis of the borehole;")

	Claim 18 

	Ryu teaches that: An electronic device comprising: one or more processors; and (Ryu "Col 22 line 47  "A computerized method for measuring in-situ stress in rock using a thermal crack") one or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by the one or more processors, are to cause the electronic device to (Ryu col 22 line 63-66 “and a calculating step of calculating by a processor the in-situ stress of the rock using the first cracking temperature of the borehole wall and the cracking point,”) identify a stage of a multi-stage borehole (col 1 lines 48-53 and Fig 1 Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the creation of the borehole; Ryu col 5 line 32-39 “According to one aspect of the present invention, maximum and minimum horizontal principal stresses are decided by: fanning a plurality of cracks at different points in the borehole wall, creating a plurality of first equations, and calculating a plurality of solutions of maximum and minimum horizontal principal stresses; and performing a least square method using the plurality of solutions of maximum and minimum horizontal principal stresses” examiners note: deciding where to determine the stresses in the borehole, and applying Col 1 lines 48-53 in the test section to further identify a stage to test.), wherein a hydraulic fracturing process is to be performed on rock adjacent the stage; (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress") identify a parameter of the rock; (Ryu Col 2 57-58 "borehole forming step of forming a borehole in the target rock for measuring the in-situ stress" examiners note, citing the target rock adjacent to the borehole, a parameter was identified that made it a target rock col 2 line 3-8 discuss a possible parameter for target being the type of rock.) simulate, based on the parameter, a cooling process performed on the rock according to a criteria of the cooling process; and (Ryu col 2 line 58-59  "first cooling step of cooling a wall of the borehole," output a visual representation of indication of the parameter for use in performing the cooling process (Ryu Fig 8 col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. SA through SJ are resultant screens showing a thermal crack growing with the lapse of time;") 

	Claim 19

	Ryu teaches that: The electronic device of claim 18, wherein the instructions are further to cause the electronic device to output a visual indication of an aspect of the cooling process. (Ryu col 19 line 33-34 "The sequence of fracturing (cracking) during the initial cooling cycle can be visualized from FIG. 8A-8J).")

	Claim 20

	Ryu teaches that: The electronic device of claim 19, wherein the aspect of the cooling process is related to one of: a transient temperature contour that is to be induced by a cooling agent during the (Ryu col 18 line 50-53 "Transient heat flow analysis is performed while heat conducts through the coolant container to the borehole wall and into the rock.") cooling process, a temperature gradient contour of the rock during the cooling process, and a change in axial stress that is to be induced along an axis of the borehole as a result of the cooling process. (Fig 12A-12H Ryu col 4 line 1-6 "FIG. 8 illustrates a resultant screen in which two-dimensional (plane) modeling is performed on the formation of a thermal crack from a borehole wall in the first cooling step using a numerical analysis program of "FLAC3D", wherein FIGS. 8A through 8J are resultant screens showing a thermal crack growing with the lapse of time;")

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Pat No 8082105 B2) 

	Claim 6 

Ryu further discloses the time period is greater than 10 minutes (Ryu col 20 line 21-26 to thaw the borehole and bring it back to its original temperature state, which can be practically done by withdrawing the cryogenic fluid from the coolant container and blowing the borehole periphery with ambient temperature air for a few minutes and at the same time monitoring the temperature, until it is stabilized).
The specification recites that “the cooling process may take on the order of 10 minutes, while in other embodiments the cooling process may be longer or shorter. For example, in some embodiments the cooling process may be performed for between approximately 10 minute and approximately 20 minutes [0039].”  Therefore, the specification does not disclose that the specifically claimed is critical (see MPEP 2144.05(II)).  Furthermore, the specification recites that “typically, the amount of time for the cooling process may be based on one or more factors such as thermal mechanical properties of the rock, temperature of the rock, temperature of the coolant, etc. -Ryu col 20 line 21-26” [Examiners note: the cooling process is taken to be the entire process outlined in cited art, cooling, heating and re-cooling].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time period of Ryu to be a time period greater than 10 minutes. Further, as Ryu teaches the consideration of the thermal mechanical properties of the rock, the temperature of the rock (t) and the temperature of the coolant (r), and the specification for the instant invention does not disclose that the particular range is critical, the particular use of this specific range is a matter of routine optimization and it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105, USPQ 233,235 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672         
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672